FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMIRO REYNA REYNA,                               No. 09-70447

               Petitioner,                        Agency No. A096-188-511

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ramiro Reyna Reyna, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Reyna Reyna

did not meet the continuous physical presence requirement where he testified that

he accepted voluntary departure instead of appearing before an IJ during the

relevant statutory time period. See id. at 1117-18 (petitioner’s testimony that he

had the opportunity to go before an IJ and chose to depart instead is sufficient to

establish presence-breaking voluntary departure).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70447